REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a system and method for tracking objects that traverse the fields of view of multiple cameras.

Prior art for was found for the claims as follows:
Re. Claim 11,
Ni et al., (US 2014/0050455 A1) disclose the following limitations:
An information processing method (Ni: Abstract.) comprising:
receiving an input of a video captured by a first image capturing device (Ni: Fig. 1 & Para. [0034] disclose video surveillance system 100 receiving video input via multiple components for example, video capturing and analyzing units 110 [i.e., includes a first image capturing device] capturing video and multiple video content analysis unit 140 receiving the video input from the respective imaging device 110.); 
receiving an input of a video captured by a second image capturing device (Ni: Fig. 1 & Para. [0034] disclose video capturing and analyzing units 110 [i.e., includes a second image capturing device] capturing video and multiple video content analysis unit 140 receiving the video input from the respective imaging device 110.); 

detecting the (i.e., objects corresponding to object ID “123”) and a second moving object (i.e., Obj. ID: 126), the first moving objects and the second moving object being simultaneously captured in the video captured by the first image capturing device (Ni: Figs. 1, 3B & Paras. [0064]-[0065], [0072] disclose for example, video surveillance system 100 detecting a first and second moving object (e.g., object ID’s of humans 123 and 126) by using camera No. 1 [i.e., the first image capturing device] which simultaneously captures the video of the respective objects, which are boxed.); 
extracting features of the first moving objects (Ni: Figs. 1, 3B & Paras. [0064]-[0065] disclose the multiple camera video surveillance system 100 may extract object information, such as an object ID [i.e., claimed feature].); 
detecting the first moving objects (i.e., Obj. ID: 123) in the video captured by the second image capturing device (i.e., camera No. 2) according to the features of the first moving objects (Ni: Figs. 4B, 7 & Para. [0072] disclose multiple cameras including camera No. 2 [i.e., the second image capturing device] detecting the first moving object 123 by tracking the object’s ID.); and-2-Application No.: 17/149,084 Attorney Docket No.: 12447.0074-03000
outputting an information for detecting the second moving object (i.e., Obj. ID: 126) in (i.e., camera No. 12) (Ni: Fig. 7 & Para. [0092] disclose outputting an information, such as the time when the second moving object is captured and detected by a third imaging device.).
Lev-Ran et al., (US 2004/0145658 A1) disclose a number of first moving objects based on whether a moving means exists between the first image capturing device and the second image capturing device (Lev-Ran: Paras. [0015], [0016], [0023], [0052] disclose the concept of counting the number of people between cameras during elevator openings.).
Yata (US 2005/0162540 A1) discloses setting a number of reference objects, the set number of reference objects being more than one (Yata: Para. [0047] discloses multiple reference patterns (objects) may be registered and set.); 
detecting the set number of reference objects, including first moving objects (Yata: Paras. [0037], [0047] disclose the image processor 26 detects an image that most closely resembles the reference pattern object using a known pattern matching method, and detects the on-screen position of the object set as the reference pattern.).
Lin, (US 2004/0252194 A1) discloses outputting an information for detecting the second moving object in the video captured by the second imaging device in response to detecting the first moving objects in the video captured by the second image capturing device (Lin: Fig. 3 & Para. [0021] discloses the concept of each video camera C1-Cn outputs a view on an interactive terminal. Figs. 1-2C, Claim 8 & Paras. [0039], [0042] disclose the concept of objects traversing a surveillance environment through different zones with each zone covered by a respective camera and by using observed durations of prior traversals of other objects [i.e., claimed in response to detecting the first moving object] appearing in a zone [i.e., a zone of claimed second image capturing device] predicts using probability, a likelihood of a new object [i.e., claimed second moving object] appearing in the respective zone. If the new object appears, the information that is output will be the new object.).



Re. Claim 15,
Ni et al., (US 2014/0050455 A1) disclose the following limitations:
An information processing system (Ni: Fig. 1, 100.) comprising 
a storage configured to store a program (Ni: Fig. 1 & Paras. [0010], [0038] disclose using an interactive platform 150, which inherently stores a program.); and 
one or more processors, wherein the one or more processors are configured to execute the program to perform (Ni: Fig. 1 & Paras. [0010], [0038] disclose using an interactive platform 150, which inherently includes processors to execute the program.): 
receiving an input of a video captured by a first image capturing device (Ni: Fig. 1 & Para. [0034] disclose video surveillance system 100 receiving video input via multiple components for example, video capturing and analyzing units 110 [i.e., includes a first image capturing device] capturing video and multiple video content analysis unit 140 receiving the video input from the respective imaging device 110.); 
receiving an input of a video captured by a second image capturing device (Ni: Fig. 1 & Para. [0034] disclose video capturing and analyzing units 110 [i.e., includes a second image capturing device] capturing video and multiple video content analysis unit 140 receiving the video input from the respective imaging device 110.);  

detecting the (i.e., objects corresponding to object ID “123”) and a second moving object (i.e., Obj. ID: 126), the first moving objects and the second moving object being simultaneously captured in the video captured by the first image capturing device (Ni: Figs. 1, 3B & Paras. [0064]-[0065], [0072] disclose for example, video surveillance system 100 detecting a first and second moving object (e.g., object ID’s of humans 123 and 126) by using camera No. 1 [i.e., the first image capturing device] which simultaneously captures the video of the respective objects, which are boxed.); 
extracting features of the first moving objects (Ni: Figs. 1, 3B & Paras. [0064]-[0065] disclose the multiple camera video surveillance system 100 may extract object information, such as an object ID [i.e., claimed feature].); 
detecting the first moving objects (i.e., Obj. ID: 123) in the video captured by the second image capturing device (i.e., camera No. 2) according to the features of the first moving objects (Ni: Figs. 4B, 7 & Para. [0072] disclose multiple cameras including camera No. 2 [i.e., the second image capturing device] detecting the first moving object 123 by tracking the object’s ID.); and-2-Application No.: 17/149,084 Attorney Docket No.: 12447.0074-03000
outputting an information for detecting the second moving object (i.e., Obj. ID: 126) in (i.e., camera No. 12) (Ni: Fig. 7 & Para. [0092] disclose outputting an information, such as the time when the second moving object is captured and detected by a third imaging device.).
Lev-Ran et al., (US 2004/0145658 A1) disclose a number of first moving objects based on whether a moving means exists between the first image capturing device and the second image capturing device (Lev-Ran: Paras. [0015], [0016], [0023], [0052] disclose the concept of counting the number of people between cameras during elevator openings.).
Yata (US 2005/0162540 A1) discloses setting a number of reference objects, the set number of reference objects being more than one (Yata: Para. [0047] discloses multiple reference patterns (objects) may be registered and set.); 
detecting the set number of reference objects, including first moving objects (Yata: Paras. [0037], [0047] disclose the image processor 26 detects an image that most closely resembles the reference pattern object using a known pattern matching method, and detects the on-screen position of the object set as the reference pattern.).
Lin (US 2004/0252194 A1) discloses outputting an information for detecting the second moving object in the video captured by the second imaging device in response to detecting the first moving objects in the video captured by the second image capturing device (Lin: Fig. 3 & Para. [0021] discloses the concept of each video camera C1-Cn outputs a view on an interactive terminal. Figs. 1-2C, Claim 8 & Paras. [0039], [0042] disclose the concept of objects traversing a surveillance environment through different zones with each zone covered by a respective camera and by using observed durations of prior traversals of other objects [i.e., claimed in response to detecting the first moving object] appearing in a zone [i.e., a zone of claimed second image capturing device] predicts using probability, a likelihood of a new object [i.e., claimed second moving object] appearing in the respective zone. If the new object appears, the information that is output will be the new object.).


Claim 19 recites analogous limitations to claims 11 and 15 above, therefore in order to reduce superfluous citations of the prior art, the mappings for this claim have been omitted.

Prior art was applied for the claims above. However, there is no reasoning to combine the applied references to arrive at the claimed invention.

Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claims 11, 15, 19] “… setting a number of reference objects based on whether a moving means exists between the first image capturing device and the second image capturing device, the set number of reference objects being more than one; detecting the set number of reference objects, including first moving objects …”. This feature is not found or suggested in the prior art.

Claims 11-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 06/08/2022